
	

113 HR 1557 IH: Plain Regulations Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1557
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure clarity of regulations to improve the
		  effectiveness of Federal regulatory programs while decreasing burdens on the
		  regulated public.
	
	
		1.Short titleThis Act may be referred to as the
			 Plain Regulations Act of
			 2013.
		2.PurposeThe purpose of this Act is to improve the
			 effectiveness and accountability of Federal agencies to the public by promoting
			 clear regulations that are easier for the Government to implement and for the
			 public to comply with.
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means an Executive agency, as that term is defined in
			 section 105 of title 5, United States Code.
			(2)RegulationThe
			 term regulation means a rule, as that term is defined in section
			 551(4) of title 5, United States Code, that is issued by an agency.
			(3)Plain
			 languageThe term plain language means language that
			 is clear, concise, well-organized, minimizes cross references, and follows
			 other best practices appropriate to the subject or field and intended
			 audience.
			4.Responsibilities
			 of Federal agencies
			(a)Preparation for
			 implementation of plain writing requirements for regulations
				(1)In
			 generalNot later than 9
			 months after the date of the enactment of this Act, the head of each agency
			 shall—
					(A)designate one or
			 more senior officials within the agency to oversee the agency implementation of
			 this Act;
					(B)communicate the
			 requirements of this Act to the employees of the agency;
					(C)train employees of
			 the agency to use plain language in developing, writing, and implementing
			 regulations;
					(D)establish a
			 process for overseeing the ongoing compliance of the agency with the
			 requirements of this Act; and
					(E)serve as an agency
			 point-of-contact to receive and respond to public input on—
						(i)agency
			 implementation of this Act; and
						(ii)the
			 agency reports required under section 6.
						(2)Persons
			 designatedPersons designated under paragraph (1)(A) or (1)(E)
			 may be the same persons designated to carry out similar functions under the
			 Plain Writing Act of 2010 (Public Law 111–272; 5 U.S.C. 301 note).
				(b)Requirement To
			 use plain language in new and revised regulationsNot later than 12 months after the date of
			 the enactment of this Act, each agency shall use plain language in accordance
			 with the guidance issued by the Director of the Office of Management and Budget
			 under the Plain Writing Act of 2010 (Public Law 111–274; 5 U.S.C. 301 note) in
			 all new and substantially revised proposed and final regulations issued by the
			 agency.
			(c)Certification of
			 complianceFor each proposed or final regulation of an agency,
			 the head of the agency or a person designated under subsection (a)(1) shall
			 certify to the Director that the agency head has read the text of the proposed
			 or final regulation and that it is in plain language.
			(d)Exemption from
			 certain information collection provisionsAgency actions to
			 collect information from the public about a regulation are exempt from the
			 information collection provisions of sections 3506(c) and 3507 of title 44,
			 United States Code, if the agency head certifies that the sole reason for the
			 information collection is to improve the clarity of the regulation under the
			 requirements of this Act.
			5.Responsibilities
			 of Office of Management and Budget
			(a)Return of
			 regulationsIf the Director
			 finds that the agency did not follow the guidance issued by the Director under
			 the Plain Writing Act of 2010 (Public Law 111–274; 5 U.S.C. 301 note) on any
			 proposed or final regulation issued by an agency, the Director shall return the
			 regulation to the agency to be redrafted in plain language and resubmitted to
			 the Director for approval.
			(b)Publication of
			 certificationsThe Director shall publish the certifications from
			 agency heads required under section 4(c) on the official Web site of the Office
			 of Management and Budget.
			6.Reports
			(a)Initial
			 reportNot later than 9 months after the date of the enactment of
			 this Act, the head of each agency shall publish on the plain writing section of
			 the agency’s Web site created under the Plain Writing Act of 2010 (Public Law
			 111–274; 5 U.S.C. 301 note) a report that describes the agency plan for
			 compliance with the requirements of this Act.
			(b)Annual
			 compliance reportNot later than 18 months after the date of the
			 enactment of this Act, and annually thereafter, the head of each agency shall
			 publish on such plain writing section of the agency’s Web site a report on
			 agency compliance with the requirements of this Act.
			7.Judicial review
			 and enforceability
			(a)Judicial
			 reviewNo court shall have jurisdiction to review compliance or
			 noncompliance with any provision of this Act.
			(b)EnforceabilityNo
			 provision of this Act shall be construed to create any right or benefit,
			 substantive or procedural, enforceable by any administrative or judicial
			 action.
			
